DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The disclosure is objected to because of the following informalities: this application is a CON of application 13/715,174.  Therefore, the disclosure of the pending application must be the same as the disclosure of the parent application.  However, the Summary of the Invention section of the pending application is different from the parent application.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 1, 6, 11, and 16, the limitations “receiving configuration information comprising a bit-map corresponding to a set of time 5occasions that are separated by a same interval; identifying at least one time occasion to monitor a candidate physical downlink control channel (PDCCH) on at least one search space; and decoding the candidate PDCCH in the identified at least one time 
Other claims are automatically rejected to for the reasons as set forth in rejected independent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-4, 6-9, 11-14, and 16-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee et al (US 2013/0083753 A1).
Regarding claims 1, 6, 11, and 16, Lee discloses a method for receiving downlink control information, the method comprising: 
receiving configuration information comprising a bit-map (273rd and 378th paragraphs, configuration with a bitmap via higher layer signaling to indicate M-PDCCH region and M-PDSCH region configuration and/or the configuration includes 40 bits bitmap indicating which subframe may be monitored for PDCCHs configured for the device) corresponding to a set of time 5occasions that are separated by a same interval (Fig. 41, subframes are time occasions having same interval); 
th paragraph, device may search subframe 4 for PDCCH transmission of downlink grant during device specific search space); and 
decoding the candidate PDCCH in the identified at least one time occasion for obtaining the downlink control information (108th and 276th paragraphs, device may search subframe 4 for PDCCH transmission of downlink grant during device specific search space.  Herein, PDCCH includes DCI indicating downlink grant must be decoded).

Regarding claims 2, 7, 12, and 17, Lee discloses that wherein the bit-map comprises a plurality of bit elements corresponding to a plurality of respective time occasions, wherein a bit element with a first binary value indicates monitoring of the candidate PDCCH in a transmission occasion corresponding to the bit element (378th paragraph, the configuration includes 40 bits bitmap indicating which subframe may be monitored for PDCCHs configured for the device.  Herein, each bit will be either 0 or 1 to indicate monitored PDCCH).

Regarding claims 3, 8, 13, and 18, Lee discloses that wherein the candidate PDCCH is demodulated using either: a demodulation reference signal that is received only inside a reception bandwidth of the candidate PDCCH, or a wideband reference signal that is received within a wideband including the reception 20bandwidth of the candidate PDCCH (206th and 379th paragraphs, subframe subset for M-PDCCH may be defined.  Additionally, subframe subset may be defined as subframe including a CRS in the legacy PDSCH region.  CRS may be used for downlink control channel transmission including PDCCH, a MTC device may read CRS for coherent demodulation of PDCCH.  Herein, subframe subset is the reception bandwidth of PDCCH and CRS is received within full system bandwidth).

th paragraph, MTC device may acquire DL sync signals and PBCH/MIB broadcast by cell); determining a reception bandwidth for a set of candidate PDCCHs based on information 25in the broadcast channel (204th paragraph, bandwidth of PDCCH may be provided or signaled via higher layer signaling or broadcasting channels); receiving the candidate PDCCH over a bandwidth that is a subset of the reception bandwidth for the set of candidate PDCCHs (276th paragraph, device may search subframe 4 for PDCCH transmission of downlink grant during device specific search space); and receiving a wideband reference signal for demodulating the candidate PDCCH over the reception bandwidth for the set of candidate PDCCHs (206th and 379th paragraphs, subframe subset for M-PDCCH may be defined.  Additionally, subframe subset may be defined as subframe including a CRS in the legacy PDSCH region.  CRS may be used for downlink control channel transmission including PDCCH, a MTC device may read CRS for coherent demodulation of PDCCH.  Herein, subframe subset is the reception bandwidth of PDCCH and CRS is received within full system bandwidth).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 10, 15, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee in view Luo et al (US 2011/0268080 A1).
Regarding claims 5, 10, 15, and 20, Lee discloses system supporting communication at a reduced bandwidth (Fig. 15).  Lee does not disclose determining one or more sub-carriers corresponding to a wideband reference signal from a set of sub-carriers for data reception; and receiving downlink data on sub-carriers excluding the determined one or more sub-carriers.  Luo discloses CRS transmission using a 

Conclusion
Kim et al (US 2014/0307560 A1) discloses monitoring a control channel in a wireless system.
Kim et al (US 2014/0254420 A1) discloses monitoring a downlink control channel in a wireless system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472